          Case 1:19-cv-02857-JGK Document 33 Filed 08/18/20 Page 1 of 7

                                                                  DLA Piper LLP (US)
                                                                  33 Arch Street, 26th Floor
                                                                  Boston, Massachusetts 02110-1447
                                                                  www.dlapiper.com

                                                                  Jessica C. Wilson
                                                                  jessica.wilson@dlapiper.com
                                                                  T 617.406.6044
                                                                  F 617.406.6144


August 17, 2020
                                                                   The stay is lifted. The Motion to Dismiss is
VIA ECF
                                                                   restored.
                                                                   SO ORDERED.
                                                                                             /s/ John G. Koeltl
The Honorable John G. Koeltl
U.S. District Court for the Southern District of New York          New York, NY                  John G. Koeltl
Daniel Patrick Moynihan United States Courthouse                   August 18, 2020                 U.S.D.J.
500 Pearl Street
New York, New York 10007-1312

       Re:     Jeffrey and Nora Krulewich v. Covidien, Inc., No. 1:19-cv-02857 (JGK)

Dear Judge Koeltl:

        Defendant Covidien LP respectfully submits this letter notifying the Court of the decision
of the Judicial Panel on Multidistrict Litigation (JPML) denying Covidien’s Motion to Transfer,
attached hereto as Exhibit A (“JPML Order”). Covidien further requests that the Court lift the stay
issued on June 19, 2020 (ECF No. 31) and renew Covidien’s Motion to Dismiss Plaintiffs’ Second
Amended Complaint (ECF No. 26).

        On February 7, 2020, Covidien moved to dismiss Plaintiffs’ Second Amended Complaint
(ECF No. 26). On February 21, 2020, Plaintiffs filed their opposition to Covidien’s motion (ECF
No. 27). Covidien filed its reply in support of its motion on February 28, 2020 (ECF No. 28). On
June 19, 2020, the parties asked the Court to stay proceedings in this case pending the JPML’s
decision on whether to coordinate this case with eleven other pending federal actions related to the
use of Covidien’s hernia mesh products. (ECF No. 30). That same day, the Court granted the joint
motion to stay (ECF No. 31).

         On August 7, 2020, the JPML denied Covidien’s motion for transfer and declined to create
a federal coordinated proceeding “at this time,” but did so without prejudice to Covidien’s ability
to seek a federal coordinated proceeding in the future. See JPML Order at 2. In denying transfer,
the JPML emphasized that “there are alternatives to centralization available to minimize any
duplication in pretrial proceedings, including informal cooperation and coordination of these
actions” and “[t]he presence of common counsel should facilitate information coordination.” Id.
at 3 (citations omitted). The present action is one of four actions filed in the Southern District of
         Case 1:19-cv-02857-JGK Document 33 Filed 08/18/20 Page 2 of 7




Hon. John G. Koeltl
August 17, 2020

New York asserting similar claims and with common counsel. Accordingly, the parties are
exploring options for possible informal coordination.

       As the JPML petition is no longer pending, the parties jointly and respectfully request that
the Court lift the stay and renew Covidien’s motion to dismiss.

                                             Respectfully submitted,

                                             /s/ Jessica C. Wilson

                                             Jessica C. Wilson
                                             Attorney for Defendant Covidien LP

Enclosures

cc:    Alexandra Colella, Marc J. Bern & Partners (w/ encls.)
       Debra Humphrey, Marc J. Bern & Partners (w/ encls.)
       Loren H. Brown
       Lucas P. Przymusinski




                                                2
Case 1:19-cv-02857-JGK Document 33 Filed 08/18/20 Page 3 of 7




                    EXHIBIT A
               Case 1:19-cv-02857-JGK Document 33 Filed 08/18/20 Page 4 of 7




                                               U NI T E D S T A T E S J U DI CI A L P A N E L
                                                                      on
                                                  M U L TI DI S T RI C T LI TI G A TI O N


I N R E: C O VI DI E N H E R NI A M E S H
P R O D U C T S LI A BI LI T Y LI TI G A TI O N                                                                            M D L N o. 2 9 5 3



                                              O R D E R D E N YI N G T R A N S F E R


            B ef o r e t h e P a n el :* D ef e n d a nts1 m o v e u n d er 2 8 U. S. C. § 1 4 0 7 t o c e ntr ali z e pr etri al
pr o c e e di n gs i n t his liti g ati o n i n t h e S o ut h er n Distri ct of N e w Y or k. T his liti g ati o n c o nsists of t w el v e
a cti o ns i n ni n e distri cts, as list e d o n S c h e d ul e A.

            Pl ai ntiffs i n t h e W est er n Distri ct of N e w Y or k Bl a c k a cti o n o p p os e c e ntr ali z ati o n, a n d
pl ai ntiffs i n t h e S o ut h er n Distri ct of N e w Y or k a n d Distri ct of N e w J ers e y a cti o ns fil e d a j oi n d er t o
t h e Bl a c k pl ai ntiffs’ r es p o ns e.2 Pl ai ntiffs i n t h e C e ntr al Distri ct of C alif or ni a a n d N ort h er n Distri ct
of C alif or ni a a cti o ns d o n ot o p p os e c e ntr ali z ati o n. All r es p o n di n g pl ai ntiffs ar g u e t h at, s h o ul d t h e
P a n el gr a nt c e ntr ali z ati o n, t h e a p pr o pri at e tr a nsf er e e distri ct is t h e Distri ct of M ass a c h us etts. 3

           Aft er c o nsi d eri n g t h e ar g u m e nts of c o u ns el, 4 w e ar e n ot p ers u a d e d t h at c e ntr ali z ati o n is
n e c ess ar y f or t h e c o n v e ni e n c e of t h e p arti es a n d wit n ess es or t o f urt h er t h e j ust a n d effi ci e nt c o n d u ct


           *
                      J u d g e Ell e n S e g al H u v ell e t o o k n o p art i n t h e d e cisi o n of t his m att er.
           1
                       C o vi di e n L P, C o vi di e n H ol di n g I n c., C o vi di e n, I n c., C o vi di e n pl c, T y c o H e alt h c ar e
Gr o u p, T y c o I nt er n ati o n al, S ofr a di m Pr o d u cti o ns S A S, M e dtr o ni c, I n c., a n d M e dtr o ni c U S A, I n c.
(t o g et h er, C o vi di e n).
           2
                       D ef e n d a nts ar e u n d er t h e i m pr essi o n t h at t h e N e w Y or k a n d N e w J ers e y pl ai ntiffs’
j oi n d er a d o pt e d o nl y t h e Bl a c k pl ai ntiffs’ ar g u m e nts r e g ar di n g t h e a p pr o pri at e tr a nsf er e e distri ct a n d
S e cti o n 1 4 0 4 tr a nsf er. W e dis a gr e e wit h t h at i nt er pr et ati o n, as t h e j oi n d er w as fil e d as a “ R es p o ns e
(J oi n d er) I n O p p ositi o n ” a n d cl e arl y st at es it “j oi ns i n t h e r eli ef a n d ar g u m e nts s et f ort h ” i n t h e
Bl a c k pl ai ntiffs’ r es p o ns e.
           3
                      Pl ai ntiffs i n t h e E ast er n Distri ct of L o uisi a n a Si n gl et ar y a cti o n di d n ot r es p o n d t o t h e
m oti o n b ut fil e d a N oti c e of W ai v er of Or al Ar g u m e nt t h at st at e d t h e y s u p p ort c e ntr ali z ati o n i n t h e
Distri ct of M ass a c h us etts.
           4
                      I n li g ht of t h e c o n c er ns a b o ut t h e s pr e a d of C O VI D- 1 9 vir us ( c or o n a vir us), t h e P a n el
c o nsi d er e d wit h o ut or al ar g u m e nt all m att ers c o nsi d er e d at its h e ari n g s essi o n of J ul y 3 0, 2 0 2 0,
p urs u a nt t o P a n el R ul e 1 1. 1( c). S e e Or d er Dis p e nsi n g wit h Or al Ar g u m e nt i n All D o c k ets, M D L
N o. 2 9 5 3 (J. P. M. L. J ul. 1 5, 2 0 2 0), E C F N o. 3 6.
               Case 1:19-cv-02857-JGK Document 33 Filed 08/18/20 Page 5 of 7




                                                                            - 2-

     of t his liti g ati o n at t his ti m e. T h e a cti o ns s h ar e all e g ati o ns t h at d ef e cts i n d ef e n d a nts’ h er ni a m es h
     pr o d u cts c a n l e a d t o c o m pli c ati o ns. C e ntr ali z ati o n t h us li k el y w o ul d a v oi d a c ert ai n a m o u nt of
     d u pli c ati v e dis c o v er y, eli mi n at e t h e p ossi bilit y of c o nfli cti n g r uli n gs o n t h e s c o p e of dis c o v er y a n d
     ot h er pr etri al m att ers, a n d cr e at e s o m e effi ci e n ci es f or t h e p arti es a n d t h e j u di ci ar y. B ut w h er e, as
     h er e, “ o nl y a mi ni m al n u m b er of a cti o ns ar e i n v ol v e d, t h e pr o p o n e nt of c e ntr ali z ati o n b e ars a h e a vi er
     b ur d e n t o d e m o nstr at e t h at c e ntr ali z ati o n is a p pr o pri at e. ” I n r e H y u n d ai a n d Ki a G DI E n gi n e M kt g.,
     S al es Pr a cti c es, & Pr o ds. Li a b. Liti g. , 4 1 2 F. S u p p. 3 d 1 3 4 1, 1 3 4 3 (J. P. M. L. 2 0 1 9). W e ar e n ot
     p ers u a d e d u n d er t h e pr es e nt cir c u mst a n c es t h at t h e b e n efits of c e ntr ali z ati o n o ut w ei g h t h e disr u pti o n
     t o t h e p e n di n g a cti o ns, s o m e of w hi c h h a v e b e e n p e n di n g i n f e d er al c o urt f or t w o or t hr e e y e ars.

                 D ef e n d a nts r el y u p o n o ur pr e vi o us d e cisi o ns i n ot h er h er ni a m es h liti g ati o ns 5 t o ar g u e t h at
     c e ntr ali z ati o n is a p pr o pri at e h er e. A gr a nt of c e ntr ali z ati o n t h o u g h d o es n ot g u ar a nt e e t h at w e will
     fi n d c e ntr ali z ati o n a p pr o pri at e i n a n ot h er liti g ati o n all e gi n g si mil ar cl ai ms, a n d t h e P a n el m a k es e a c h
     of its d e cisi o ns b as e d o n t h e cir c u mst a n c es pr es e nt e d b y a p arti c ul ar liti g ati o n at t h e ti m e. 6
     D ef e n d a nts als o r el y u p o n t h e hist or y of t h os e t hr e e M D Ls i n ar g ui n g t h at t h e f e d er al c as es all e gi n g
     d ef e cts i n C o vi di e n h er ni a m es h pr o d u cts will “ b all o o n. ” B ut t h e P a n el h as b e e n “ disi n cli n e d t o t a k e
     i nt o a c c o u nt t h e m er e p ossi bilit y of f ut ur e fili n gs i n [its] c e ntr ali z ati o n c al c ul us. ” I n r e Li pit or
     ( At or v ast ati n C al ci u m) M kt g., S al es Pr a cti c es & Pr o ds. Li a b. Liti g. , 9 5 9 F. S u p p. 2 d 1 3 7 5, 1 3 7 6
     (J. P. M. L. 2 0 1 3). A n d w e ar e n ot p ers u a d e d t h at t h e n u m b er of c as es fil e d i n or r e m o v e d t o f e d er al
     c o urt will s u bst a nti all y i n cr e as e h er e. D ef e n d a nts ar g u e t h at pl ai ntiffs’ c o u ns el h a v e b e e n ass erti n g
     i n n ati o n al a d v ertis e m e nts t h at C o vi di e n h er ni a m es h pr o d u cts ar e d ef e cti v e, a n d t h e y cit e t o h er ni a
     m es h l e g al c o nf er e n c es t h at i n cl u d e d s essi o ns o n C o vi di e n h er ni a m es h pr o d u cts. B ut s o m e of t his
     a cti vit y h as b e e n o n g oi n g f or at l e ast t hr e e y e ars, a n d w e ar e pr es e nt e d wit h j ust t w el v e c as es t o d a y.
     T h e p arti es r e pr es e nt t h at m or e t h a n 1 5 0 c as es ar e n o w p e n di n g, b ut al m ost all h a v e b e e n fil e d i n
     st at e c o urt, a n d m ost of t h os e i n C o vi di e n L P’s h o m e st at e of M ass a c h us etts.

                D ef e n d a nts ar g u e t h at c e ntr ali z ati o n will a v oi d i n c o nsist e nt r uli n gs, p arti c ul arl y o n m oti o ns
     t o dis miss. W e fi n d t his ar g u m e nt u n c o n vi n ci n g h er e b e c a us e t h e c o urts i n m ost a cti o ns b ef or e t h e
     P a n el alr e a d y h a v e r ul e d o n m oti o ns t o dis miss.

                 I n t h es e cir c u m st a n c es, w e ar e o f t h e vi e w t h at t h er e ar e alt er n ati v es t o c e ntr ali z ati o n
     a v ail a bl e t o mi ni mi z e a n y d u pli c ati o n i n pr etri al pr o c e e di n gs, i n cl u di n g i nf or mal c o o p er ati o n a n d



           5
                    S e e I n r e Atri u m M e di c al C or p. C- Q ur M es h Pr o ds. Li a b. Liti g. , 2 2 3 F. S u p p. 3 d
1 3 5 5 (J. P. M. L. 2 0 1 6); I n r e Et hi c o n P h ysi o m es h Fl e xi bl e C o m p osit e H er ni a M es h Pr o ds. Li a b.
Liti g. , 2 5 4 F. S u p p. 3 d 1 3 8 1 (J. P. M. L. 2 0 1 7); I n r e D a v ol, I n c./ C. R. B ar d, I n c., P ol y pr o p yl e n e
H er ni a M es h Pr o ds. Li a b. Liti g. , 3 1 6 F. S u p p. 3 d 1 3 8 0 (J. P. M. L. 2 0 1 8).
           6
                       Cf. I n r e W e bl o y alt y. c o m, I n c., M kt g. & S al es Pr a cti c es Liti g. ( N o. II) , 7 6 8 F. S u p p.
2 d 1 3 6 5 (J. P. M. L. 2 0 1 1) ( d e n yi n g c e ntr ali z ati o n e v e n t h o u g h si mil ar cl ai ms w er e t h e s u bj e ct of a n
e arli er, cl os e d M D L, t h e c o m m o n d ef e n d a nt m o v e d f or c e ntr ali z ati o n, a n d n o d ef e n d a nt o p p os e d
c e ntr ali z ati o n, b e c a us e t h e m oti o n e n c o m p ass e d o nl y t w o a cti o ns a n d t h e f a ct u al q u esti o ns at iss u e
w er e n ot “s uffi ci e ntl y c o m pl e x or n u m er o us t o j ustif y S e cti o n 1 4 0 7 tr a nsf er ”).
        Case 1:19-cv-02857-JGK Document 33 Filed 08/18/20 Page 6 of 7




                                                                     - 3-

c o or di n ati o n of t h es e a cti o ns. S e e I n r e B est B u y C o., I n c., C al. S o n g- B e v erl y Cr e dit C ar d A ct Liti g. ,
8 0 4 F. S u p p. 2 d 1 3 7 6, 1 3 7 8 (J. P. M. L. 2 0 1 1) ( “ c e ntr ali z ati o n u n d er S e cti o n 1 4 0 7 s h o ul d b e t h e l ast
s ol uti o n aft er c o nsi d er e d r e vi e w of all ot h er o pti o ns ”). T h e pr es e n c e of c o m m o n c o u ns el h er e
s h o ul d f a cilit at e i nf or m al c o or di n ati o n of t his r el ati v el y s m all n u m b er of a cti o ns. S e e I n r e
C y m b alt a ( D ul o x eti n e) Pr o ds. Li a b. Liti g. , 6 5 F. S u p p. 3 d 1 3 9 3, 1 3 9 4 (J. P. M. L. 2 0 1 4). Pl ai ntiffs
i n fi v e of t h e t w el v e a cti o ns b ef or e t h e P a n el ar e r e pr es e nt e d b y t h e s a m e l a w fir m, a n d pl ai ntiffs i n
a n ot h er t w o a cti o ns als o s h ar e c o u ns el. D ef e n d a nts ar e r e pr es e nt e d b y t h e s a m e l a w fir m i n ni n e of
t h e a cti o ns.

     I T I S T H E R E F O R E O R D E R E D t h at t h e m oti o n f or c e ntr ali z ati o n of t h es e a cti o ns is d e ni e d.




                                                   P A N E L O N M U L TI DI S T RI C T LI TI G A TI O N




                                                                       K ar e n K. C al d w ell
                                                                                 C h air

                                                 R. D a vi d Pr o ct or                       C at h eri n e D. P err y
                                                 M att h e w F. K e n n ell y                N at h a ni el M. G ort o n
                                                 D a vi d C. N ort o n
      Case 1:19-cv-02857-JGK Document 33 Filed 08/18/20 Page 7 of 7




IN RE: COVIDIEN HERNIA MESH
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2953

                                      SCHEDULE A


          Central District of California

    NORTHRUP v. COVIDIEN, LP., ET AL., C.A. No. 5:20-00355

          Northern District of California

    JORDEN v. COVIDIEN, LP., ET AL., C.A. No. 3:19-05709

          Southern District of Florida

    DYE v. COVIDIEN LP, C.A. No. 0:18-61485

          Eastern District of Louisiana

    SINGLETARY, ET AL. v. COVIDIEN LP, ET AL., C.A. No. 2:19-13108

          District of Massachusetts

    MONROE v. MEDTRONIC, INC., ET AL., C.A. No. 1:20-10144

          Southern District of Mississippi

    OLIVER v. COVIDIEN SALES LLC, ET AL., C.A. No. 3:19-00795

          District of New Jersey

    SMITH v. COVIDIEN LP, C.A. No. 1:19-11981

          Southern District of New York

    GREEN v. COVIDIEN LP, C.A. No. 1:18-02939
    DUNHAM, ET AL. v. COVIDIEN LP, C.A. No. 1:19-02851
    DUNHAM v. COVIDIEN LP, C.A. No. 1:19-02855
    KRULEWICH, ET AL. v. COVIDIEN LP, C.A. No. 1:19-02857

          Western District of New York

    BLACK, ET AL. v. COVIDIEN, PLC, ET AL., C.A. No. 6:17-06085
